Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 8th day of November, 2017 by and among Oragenics, Inc., a Florida
corporation (the “Company”), and each of the several holders of Registrable
Securities (as defined below) signatory hereto (each such holder, a “Holder”
and, collectively, the “Holders”). Capitalized terms used herein have the
respective meanings ascribed thereto in that certain Securities Purchase
Agreement dated November 8, 2017 by and among the Company and the other parties
signatory thereto (the “Purchase Agreement”) unless otherwise defined herein.

R E C I T A L S

WHEREAS, the Company issued shares of Series A convertible preferred stock (the
“Series A Convertible Preferred Stock”) and a Common Stock Purchase Warrant to
each of MSD Credit Opportunity Master Fund, L.P., Harvest Intrexon Enterprise
Fund I, L.P. and Harvest Intrexon Enterprise Fund I (AI), L.P. pursuant to that
certain Securities Purchase Agreement entered into by such parties and the
Company on May 10, 2017 (the “May 2017 Purchase Agreement”) and granted certain
registration rights pursuant to that certain Registration Rights Agreement dated
May 10, 2017 (the “May 2017 Registration Rights Agreement”).

WHEREAS, the Company has issued shares of Series B Convertible Preferred Stock
and a Common Stock Purchase Warrant in favor of each Holder, each dated as of
the date hereof and acknowledged by such Holder, as such may be amended and
supplemented from time to time; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to grant certain registration rights to the Holders as set forth below and to
also amend and restate the May 2017 Registration Rights Agreement.

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.

“Conversion Shares” shall mean collectively the shares of Common Stock of the
Company or other Securities issuable upon conversion of the Series A Convertible
Preferred Stock and Series B Convertible Preferred Stock.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect .

“Initiating Holder” means any Holder who properly initiates a registration
request under this Agreement.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registrable Shares” means (i) any shares of Common Stock owned by the Holders,
(ii) the Conversion Shares, (iii) the Warrant Shares, and (iv) any other
securities issued or issuable with respect to or in exchange for the Conversion
Shares and Warrant Shares, whether by merger, charter amendment or otherwise;
provided, that, a security shall not be a Registrable Share (A) upon sale
pursuant to a Registration Statement or Rule 144, or (B) while such security is
eligible for sale without restriction by the Holders pursuant to Rule 144,
assuming, for purposes of such determination with respect to each Holder, the
full conversion or exercise by such Holder of all convertible securities held by
such Holder (disregarding for this purpose any and all limitations of any kind
on conversion or exercise of any convertible securities owned by such Holder).

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable Shares
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Required Holders” means the Holders holding at least a majority of the
Conversion Shares and Warrant Shares, considered collectively, then outstanding
(disregarding for this purpose any and all limitations of any kind on conversion
or exercise of any convertible securities owned by such Holder).

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in effect
.

“Warrants” means collectively the Common Stock Purchase Warrants issued to the
Holders pursuant to the Purchase Agreement and the May 2017 Purchase Agreement.



--------------------------------------------------------------------------------

“Warrant Shares” shall mean collectively the shares of Common Stock of the
Company issuable upon exercise of the Warrants in accordance with their terms,
as such number may be adjusted pursuant to the provisions thereof, and any other
Securities to which the holder may become entitled pursuant to the terms of the
Warrants.

2. Registration.

(a) Filing of the Registration Statement. At any time after the date hereof, any
Holder may request registration under the Securities Act of the Registrable
Shares with respect to at least fifty percent (50%) of such Holder’s Registrable
Securities having an anticipated aggregate offering price, net of Selling
Expenses, of at least $1.0 million. Upon receipt of such request, the Company
shall (i) within ten (10) days after the date such request is given, give notice
thereof (the “Demand Notice”) to all Holders other than the Initiating Holder,
(ii) cause to be prepared and filed with the Commission a Registration Statement
on Form S-3 (or, if the Company is not eligible to use Form S-3, on Form S-1) as
soon as practicable and in any event within thirty (30) days of such request
(the “Filing Deadline”) for purposes of registering for sale to the public the
Registrable Shares that the Initiating Holders requested to be registered and
any additional Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and (iii) use its commercially reasonable efforts to cause such
Registration Statement to be declared effective under the Securities Act by the
Commission as soon as practicable thereafter and in any event no later than
ninety (90) days after the date of such request. If the Company files the
Registration Statement on Form S-1 and subsequently becomes eligible to use Form
S-3, the Company shall file a post-effective amendment to such Form S-1 on Form
S-3 and use its commercially reasonable efforts to cause the Registration
Statement, as so amended, to become effective within thirty (30) days of the
filing thereof. Subject to any Commission comments, the foregoing Registration
Statement shall include the plan of distribution attached hereto as Exhibit A;
provided, however, that no Holder shall be named as an “underwriter” in such
Registration Statement without such Holder’s prior written consent. If the
Registration Statement covering the Registrable Shares is not filed with the
Commission on or prior to its Filing Deadline, the Company will make pro rata
payments to each Holder that requested that its Registrable Shares be included
on such Registration Statement, as liquidated damages and not as a penalty, in
an amount equal to 1.0% of the aggregate amount invested by such Holder pursuant
to the Purchase Agreement for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no Registration Statement is
filed with respect to the Registrable Shares. Such payments shall constitute
each Holder’s exclusive monetary remedy for such event, but shall not affect the
right of the Holder to seek injunctive relief. Such payments shall be made to
each such Holder in cash no later than three (3) Business Days after the end of
each 30-day period.

(b) Effectiveness.

(i) Following the declaration of effectiveness by the Commission of the
Registration Statement filed pursuant to Section 2(a), the Company shall (i) use
commercially reasonable efforts to cause such Registration Statement to remain
effective until such time as there cease to be Registrable Shares, (ii) use
commercially reasonable efforts to prepare and file with the Commission such
amendments and supplements to such Registration



--------------------------------------------------------------------------------

Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective until such time as there cease to be
Registrable Shares, (iii) furnish to each Holder offering Registrable Shares
under such Registration Statement such number of copies of a summary Prospectus
or other Prospectus, including a preliminary Prospectus complying with the
requirements of the Securities Act, as such Holder may reasonably request,
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Shares covered by the Registration Statement
during such period in accordance with the intended methods of distribution by
the selling holders thereof set forth in the Registration Statement, and
(v) prior to any public offering of Registrable Shares, cooperate with the
selling holders and the underwriter(s), if any, in connection with the
registration and qualification of the Registrable Shares under the state
securities or “blue sky” laws of such jurisdictions within the United States of
America as the selling holders or underwriter(s), if any, may reasonably request
and to use commercially reasonable efforts to do any and all other acts or
things necessary or advisable to permit the disposition in such jurisdictions of
the Registrable Shares covered by the Registration Statement in a manner that is
in compliance with the applicable laws of such jurisdiction or, in the event
that the registration does not involve an underwritten public offering, as each
such selling holder shall reasonably request. The Company will promptly, and in
any event within one (1) Business Day of having received notice of the
following, notify each Holder of (1) any stop order issued or, to the knowledge
of the Company, threatened by the Commission and take all commercially
reasonable actions to obtain the withdrawal or lifting of such order if it has
been issued or prevent the entry of such stop order if it has not yet been
issued; (2) when the Registration Statement or any post-effective amendment
thereto has been filed with the Commission and when the Registration Statement
or any post-effective amendment thereto has become effective; (3) any request by
the Commission for amendments or supplements to the Registration Statement or
the Prospectus included therein or for additional information; and (4) any
notification with respect to the suspension of the qualification of the
Registrable Shares included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

(ii) If after a Registration Statement has been declared effective by the
Commission sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding any Suspension
Period or the inability of any Holder to sell the Registrable Shares covered
thereby due to market conditions, then the Company will make pro rata payments
to each Holder that requested that its Registrable Shares be included on such
Registration Statement, as liquidated damages and not as a penalty, in an amount
equal to 1.0% of the aggregate amount invested by such Holder pursuant to the
Purchase Agreement, for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective and such Holder then held Registrable Shares (the “Blackout Period”).
The amounts payable as liquidated damages pursuant to this Section 2(b)(ii)
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall constitute each Holder’s exclusive
monetary remedy for such event, but shall not affect the right of the Holder to
seek injunctive relief. Such payments shall be made to each such Holder in cash.



--------------------------------------------------------------------------------

(c) Right to Piggyback Registration.

(i) If at any time following the date of this Agreement that any Registrable
Shares remain outstanding the Company proposes for any reason to register any
shares of Common Stock under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders (including, without limitation,
Intrexon Corporation or its affiliates (collectively, “Intrexon”)), it shall at
each such time promptly give written notice to the Holders, in accordance with
the provisions of Section 5(b) below, of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the Securities Act,
include in such registration all Registrable Shares with respect to which the
Company has received written requests for inclusion therein within fifteen
(15) days after receipt of the Company’s notice (a “Piggyback Registration”).
Such notice shall offer the Holders the opportunity to register such number of
shares of Registrable Shares as each such Holder may request and shall indicate
the intended method of distribution of such Registrable Shares. By written
notice delivered to the Company, any Holder (an “Opting-Out Holder”) may elect
to waive its right to participate in Piggyback Registrations (“Registration
Opt-Out”), until such time as such written notice is rescinded in
writing. During such time as a Registration Opt-Out is in effect: (x) the
Opting-Out Holder shall not receive notices of any proposed Piggyback
Registration and (y) shall not be entitled to participate in any such Piggyback
Registration pursuant to this Section 2(c).

(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Shares to,
if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 3(b)) and subject to the Holders
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Shares pursuant to
Section 2(c)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
Securities Act, the Company shall deliver written notice to the Holders and,
thereupon, shall be relieved of its obligation to register any Registrable
Shares in connection with such registration; provided, however, that nothing
contained in this Section 2(c)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay liquidated damages under this Section 2.

(d) Underwriting Requirements.

(i) If, at any time after the filing of a registration statement pursuant to
Section 2(a), any Holder intends to distribute at least $15 million of
Registrable Shares (including Registrable Shares held by other Holders) by means
of an underwriting, then such Holder (the “Requesting Holder”) shall so advise
the Company. The underwriter(s) will be selected by the Requesting Holder,
subject only to the reasonable approval of the Company. In such event, the right
of any Holder to include such Holder’s Registrable Shares in such



--------------------------------------------------------------------------------

registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Shares in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company as
provided in Section 2(d)(iii)) enter into an underwriting agreement in customary
form with the underwriter(s) selected for such underwriting; provided, however,
that only the Holders distributing securities through such offering shall be
required to sign a lock-up agreement and in no event shall any such lock-up
agreement restrict such Holders for a period longer than (i) imposed upon the
Company or its officers and directors, (ii) imposed on Intrexon or (iii) ninety
(90) days following the effective date of the Registration Statement. Any
discretionary waiver or termination of the lock-up restrictions described above
by the Company or the underwriter(s) shall apply pro rata to all Holders subject
to such lock-up restrictions and, if Intrexon is distributing securities through
such offering, to Intrexon, based on the number of Registrable Shares (or Common
Stock owned by Intrexon that would constitute Registrable Shares if it were
owned by a Holder (such Common Stock, “Intrexon Registrable Shares”)) included
in such underwriting. Notwithstanding any other provision of this
Section 2(d)(i), if the managing underwriter(s) advise(s) the Requesting Holder
in writing that marketing factors require a limitation on the number of shares
to be underwritten, then the Requesting Holder shall so advise all Holders that
otherwise would be underwritten pursuant hereto, and the number of Registrable
Shares and Intrexon Registrable Shares that may be included in the underwriting
shall be allocated among such Holders, including the Requesting Holder, and
Intrexon in proportion (as nearly as practicable) to the number of Registrable
Shares and Intrexon Registrable Shares owned by each Holder and Intrexon or in
such other proportion as shall mutually be agreed to by all such selling Holders
and Intrexon Corporation; provided, however, that the number of Registrable
Shares held by the Holders to be included in such underwriting shall not be
reduced unless all other securities (other than Intrexon Registrable Shares) are
first entirely excluded from the underwriting.

(ii) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall not be
required to include any of the Holders’ Registrable Shares in such underwriting
unless the Holders accept the terms of the underwriting as agreed upon between
the Company and its underwriters, and then only in such quantity as the
underwriters in their sole discretion determine will not jeopardize the success
of the offering by the Company; provided, however, that only the Holders
distributing securities through such offering shall be required to sign a
lock-up agreement and in no event shall any such lock-up agreement restrict such
Holders for a period longer than (i) imposed upon the Company or its officers
and directors, (ii) imposed on Intrexon or (iii) ninety (90) days following the
effective date of the Registration Statement. Any discretionary waiver or
termination of the lock-up restrictions described above by the Company or the
underwriters shall apply pro rata to all Holders subject to such lock-up
restrictions and, if Intrexon is distributing securities through such offering,
to Intrexon, based on the number of Registrable Shares and Intrexon Registrable
Shares included in such underwriting. If the total number of securities,
including Registrable Shares and Intrexon Registrable Shares, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their reasonable
discretion determine is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Shares and Intrexon Registrable Shares, which
the underwriters and the Company in their sole discretion determine



--------------------------------------------------------------------------------

will not jeopardize the success of the offering. If the underwriters determine
that less than all of the Registrable Shares and Intrexon Registrable Shares
requested to be registered can be included in such offering, then the
Registrable Shares and Intrexon Registrable Shares that are included in such
offering shall be allocated among the selling Holders and Intrexon in proportion
(as nearly as practicable) to the number of Registrable Shares and Intrexon
Registrable Shares owned by each selling Holder and Intrexon or in such other
proportions as shall mutually be agreed to by all such selling Holders and
Intrexon Corporation. Notwithstanding the foregoing, in no event shall the
number of Registrable Shares included in the offering be reduced unless all
other securities (other than securities to be sold by the Company or Intrexon
Registrable Shares) are first entirely excluded from the offering. For purposes
of the provision in this Section 2(d)(ii) concerning apportionment, for any
selling Holder that is a partnership, limited liability company, or corporation,
the partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and immediate family members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” shall be based upon the aggregate number of Registrable Shares owned by
all Persons included in such “selling Holder,” as defined in this sentence.

(iii) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall enter into
and perform its obligations under an underwriting agreement, in customary form,
with the underwriter(s) of such offering and the Company shall comply with all
customary requests by such underwriter(s), including, but not limited to, the
delivery of a legal opinion, negative assurance letter and comfort letter,
providing due diligence materials as reasonably requested by the underwriter(s)
and participating in a road show if requested by the underwriter(s).

3. Qualifications; Obligations; Restrictions. The obligations of the Company
under Section 2 are subject to the following qualifications:

(a) The Company shall not include in any registration, qualification or
compliance requested pursuant to Section 2(a) any other securities (including,
without limitation, those to be issued and sold by the Company) without the
prior written consent of the Required Holders; provided that Common Stock held
by Intrexon as of the date hereof may be included in any such registration,
qualification or compliance without the prior written consent of the Required
Holders;

(b) the Company shall pay all expenses incurred in complying with Section 2,
including, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company and reasonable and documented fees and
disbursements, not to exceed $15,000, of one counsel for all of the Holders
selected by the Holders of a majority of the Registrable Shares to be included
in such registration, expenses of any special audits incident to or required by
any such registration and expenses of complying with the securities or “blue
sky” laws of any jurisdictions pursuant to Section 2(b)(i);

(c) the Company shall not grant any right relating to the registration of its
securities if the exercise thereof conflicts with or restricts the exercise and
enjoyment of any of the rights granted under this Agreement, without the written
consent of the Required Holders, which consent may be given or withheld in the
sole discretion of such Holders. The Company will not permit at any time after
the date hereof any of its Subsidiaries to grant any right relating to the
registration of its securities until the termination of this Agreement;



--------------------------------------------------------------------------------

(d) the Company shall use its best efforts to cause all Registrable Shares
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; and

(e) the Company shall, with a view to making available to the Holders the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the Commission that may at any time permit the Holders to sell shares of Common
Stock to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Shares may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Shares shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Holder upon request,
as long as such Holder owns any Registrable Shares, (A) a written statement by
the Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Holder of any rule or regulation of
the Commission that permits the selling of any such Registrable Shares without
registration.

4. Obligations of Holders of Registrable Shares.

(a) Subject to the provisions of this Section 4, following the effectiveness of
a Registration Statement, the Company may direct the Holders, in accordance with
Section 4(b), to suspend sales of Registrable Shares pursuant to such
Registration Statement and the use of any Prospectus or preliminary Prospectus
contained therein for the shortest amount of time as the Company reasonably
determines is necessary and advisable (but in no event for more than an
aggregate of 60 days in any consecutive 12-month period commencing on the date
hereof or more than an aggregate of 30 days in any consecutive 180-day period (a
“Suspension Period”)), if any of the following events shall occur: (1) the
majority of the Company’s board of directors determines in good faith, upon the
advice of counsel, that an event has occurred or is continuing as a result of
which the Registration Statement or Prospectus contained therein contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading causing such Registration Statement or the
Prospectus contained therein not to be usable for resale of the Registrable
Shares during the period required by this Agreement; (2) the majority of the
Company’s board of directors determines in good faith, upon the advice of
counsel, that the sale of Registrable Shares pursuant to such Registration
Statement would require disclosure of material non-public information not
otherwise required to be disclosed under applicable laws and the Company has a
bona fide business purpose for preserving the confidentiality of such
information or disclosure of such information would have a material adverse
effect on the Company, in each case under circumstances that would make it
impractical or inadvisable to cause the Registration Statement to become
effective or to promptly amend or



--------------------------------------------------------------------------------

supplement the Registration Statement on a post-effective basis, as applicable;
or (3) the majority of the Company’s board of directors determines in good
faith, upon the advice of counsel, that it is required by law, rule or
regulation or Commission-published release or interpretation to supplement the
Registration Statement or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement,
including for the purpose of (a) including in the Registration Statement any
Prospectus required under Section 10(a)(3) of the Securities Act, (b) reflecting
in the Prospectus any facts or events arising after the effective date of the
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein, or (c) including in the Prospectus any material
information with respect to the plan of distribution not disclosed in the
Registration Statement or any material change to such information (each of the
events in clause (1), (2) and (3), a “Suspension Event”). Upon the occurrence of
any such Suspension Event, the Company shall use commercially reasonable efforts
to cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement on a post-effective basis or to take such
action as is necessary to permit the Holders to resume sales of such securities
as soon as possible and to promptly make available to each selling Holder any
such supplement or amendment.

(b) Upon the occurrence of a Suspension Event, the Company shall provide to each
Holder a notice (a “Suspension Notice”), which notice shall not include any
material non-public information, that a Suspension Event has occurred or is
occurring, and each Holder agrees that upon receipt of a Suspension Notice, such
Holder will forthwith discontinue disposition of Registrable Shares pursuant to
the Registration Statement until (A) such Holder’s receipt of the copies of the
supplemented or amended Prospectus that addresses the reasons for providing the
Suspension Notice, or (B) it is advised in writing by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. Each
Holder receiving a Suspension Notice hereby agrees that it will, at such
Holder’s election, either (1) destroy any Prospectuses, other than permanent
file copies, then in such Holder’s possession that have been replaced by the
Company with more recently dated Prospectuses, or (2) deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Shares that was
current at the time of receipt of such notice. Notwithstanding anything herein
to the contrary, (A) a Holder shall be entitled to inquire of the Company
further details regarding the nature of a Suspension Event for which it has been
served a Suspension Notice, and the Company shall use its commercially
reasonable efforts to provide any information requested about the Suspension
Event to such Holder and (B) the Company shall not serve a Suspension Notice to
the Holders, unless, concurrently therewith, it has suspended sales under all
other effective registration statements relating to the resale of the Company’s
securities.

(c) Each Holder, by its acceptance of the Registrable Shares, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Shares from such Registration Statement.



--------------------------------------------------------------------------------

5. Due Diligence Review; Information.

(a) The Company shall make available, during normal business hours, for
inspection and review by the Holders, advisors to and representatives of the
Holders (who may or may not be affiliated with the Holders and who are
reasonably acceptable to the Company), and any underwriter(s), all financial and
other records, all filings with the Commission, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Holders or any such representative, advisor or
underwriter in connection with the Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of each Registration Statement for the sole purpose of enabling
the Holders and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of the Registration
Statement.

(b) Notwithstanding anything contained herein to the contrary, the Company shall
not disclose material nonpublic information to the Holders, or to advisors to or
representatives of the Holders, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Holders, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review and
any Holder wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.

6. Indemnification.

(a) To the extent permitted by law, the Company shall indemnify each Holder, and
each person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement,
Prospectus, any amendment or supplement thereof or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration and will reimburse each Holder and each person
controlling such Holder for reasonable legal and other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided, however, that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder
expressly for use in preparation of such Registration Statement, Prospectus, or
any amendment or supplement thereof; provided further, however, that the Company
will not be liable in any such case where the claim, loss, damage or liability
arises out of or is related to the failure of the Holder to comply with the
covenants and agreements contained in this Agreement respecting sales of
Registrable Shares, and except that the foregoing



--------------------------------------------------------------------------------

indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement or alleged untrue statement or omission or alleged
omission made in the preliminary Prospectus but eliminated or remedied in the
amended Prospectus on file with the Commission at the time the Registration
Statement becomes effective or in the amended Prospectus filed with the SEC
pursuant to Rule 424(b) or in the Prospectus subject to completion under Rule
434 of the Securities Act, which together meet the requirements of Section 10(a)
of the Securities Act (the “Final Prospectus”), such indemnity shall not inure
to the benefit of any such Holder or any such controlling person, if a copy of
the Final Prospectus furnished by the Company to the Holder for delivery was not
furnished to the person or entity asserting the loss, liability, claim or damage
at or prior to the time such furnishing is required by the Securities Act and
the Final Prospectus would have cured the defect giving rise to such loss,
liability, claim or damage.

(b) Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided, however, that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense provided that all legal and other expenses incurred by the Indemnified
Party in connection therewith shall be at such Indemnified Party’s expense, and,
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, unless such failure is materially prejudicial to the
Indemnifying Party in defending such claim or litigation. An Indemnifying Party
shall not be liable for any settlement of an action or claim effected without
its written consent (which consent will not be unreasonably withheld). No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
Notwithstanding the foregoing, the Company shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for indemnified Holders as a group, which firm shall be designated by
such Holders.

(c) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue



--------------------------------------------------------------------------------

statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Holders. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Holders. Notwithstanding
the foregoing, this Agreement may not be amended or terminated and the
observance of any term hereof may not be waived with respect to any Holder
without the written consent of such Holder, unless such amendment, termination,
or waiver applies to all Holders in the same fashion.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 5.4 of the Purchase Agreement.

(c) Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of any shares of Series A Convertible Preferred Stock, Series B
Convertible Preferred Stock, Warrant or Registrable Shares by such Holder to
such person, provided that such Holder complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected. Following any such transfer or assignment, such
transferee or assignee shall be considered a “Holder” under this Agreement.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Holders, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Shares” shall be deemed
to include the securities received by the Holders in connection with such
transaction unless such securities are otherwise freely tradable by the Holders
after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.



--------------------------------------------------------------------------------

(f) Counterparts; Electronic Transmission. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or other electronic transmission, which shall be
deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes the May 2017
Registration Rights Agreement and all prior agreements and understandings
between the parties with respect to such subject matter. If any provision of
this Agreement is found to conflict with the Purchase Agreement, the provisions
of this Agreement shall prevail.

(k) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

(l) Personal Jurisdiction.

(i) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan. The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or any of the agreements, documents or instruments delivered in
connection herewith or therewith. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

(ii) Nothing in this Section 7(l) shall affect the right of the Holders to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against the Company in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(m) WAIVER OF JURY TRIAL. THE COMPANY AND EACH OF THE PURCHASERS EACH
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR THE ACTIONS OF THE PURCHASERS
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

(n) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as set forth in the Company’s filings with the
Commission, neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:     ORAGENICS, INC.              By: /s/ Alan
Joslyn                                                          Name: Alan
Joslyn     Title: Chief Executive Officer



--------------------------------------------------------------------------------

The Holders:     MSD Credit Opportunity Master Fund, L.P.    

/s/ Marecello Liguori

    Marcello Liguori, Managing Director

[Holder signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The Holders:     HARVEST INTREXON ENTERPRISE FUND I, L.P.    

By: HARVEST ENTERPRISE GP I, LLC

its general partner

   

        By: HARVEST CAPITAL STRATEGIES, LLC

        its managing member

    By: /s/ Joseph Jolson                                                     
Name: Joseph Jolson     Title: Chief Executive Officer     HARVEST INTREXON
ENTERPRISE FUND I (AI), L.P.    

By: HARVEST ENTERPRISE GP I, LLC

its general partner

   

        By: HARVEST CAPITAL STRATEGIES, LLC,

        its managing member

    By: /s/ Joseph Jolson                                                     
Name: Joseph Jolson     Title: Chief Executive Officer     Address:         600
Montgomery Street, Suite 1700                             San Francisco,
California 94111



--------------------------------------------------------------------------------

The Holders:     KOSKI FAMILY LIMITED PARTERSHIP     By: /s/ Christine L.
Koski                                                      Name: Christine L.
Koski     Title: Managing General Partner



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the Commission;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this



--------------------------------------------------------------------------------

prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act.